Citation Nr: 1334523	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty for training March 1988 to December 1988, and active service from October 1990 to December 1990 and from January 1991 to April 1991. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the veteran's annual family countable income from the maximum annual pension rate applicable to the veteran's circumstances. 38 U.S.C.A. § 1521; Martin v. Brown, 7 Vet. App. 196, 198 (1994).

In determining annual income for nonservice-connected pension benefits, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income shall be included. 38 U.S.C.A. § 1503(a).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received except for listed exclusions.  38 C.F.R. § 3.271.  SSA disability and retirement income are not specifically excluded under 38 C.F.R. § 3.272. All such income is therefore included as countable income.

In the present case, the Veteran has denied having any income while seeking benefits from VA.  See a January 2006 VA Form 21-526; see also a May 2009 Income-Net Worth and Employment Statement.  However, the Veteran's VA treatment records document that he has been employed during the appeal period. See a February 2006 VA treatment record (documenting the Veteran performing temp work); a February 2007 treatment record (working as a telemarketer); an April 2008 VA examination report (working as a dental assistant); a December 2009 VA examination report (working per-diem for a medical staff agency for a the past 2-5 years).

In the September 2013 Appellate Brief, the Veteran's representative requested that the appeal be remanded in order to determine whether the Veteran is employed and to obtain a financial status report.  This must be accomplished.

The record also indicates that the Veteran was awarded disability benefits from the Social Security Administration from November 2006 to June 2008 and that these payments stopped because he was no longer disabled. 

The Veteran's claims file does not contain a decision to grant or deny SSA benefits or the medical records upon which that determination was based.  Nor does it appear that an attempt has made to obtain them.

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the Board finds that an attempt should be made to obtain any available SSA records. 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a detailed summary of his current household income and expenses, and as well summaries of his income and expenses for the intervening years since he filed his original claim for a nonservice-connected pension in September 2006.

2. The RO/AMC should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3. The RO/AMC should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him since March 2011, to include VA Upstate New York Healthcare System. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

4. After completing all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


